Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “a plurality of driver integrated circuit contact pads on a top surface of the driver integrated circuit configured for electrical connections to a circuit board assembly; providing a flexible printed circuit board (PCB) comprising a bottom surface, a plurality of first contact pads on the bottom surface, a plurality of second contact pads on the bottom surface, and a plurality of contact bridges, each of the plurality of contact bridges extending between one of the plurality of first contact pads and one of the plurality of second contact pads” recited in claim 1.  
Although not identical in scope, independent claims 4, 8 and 14 contain limitations substantially equivalent to the allowable subject matter above.

Cok (PG Pub. No. 20 18/0226386 A1) teaches an inorganic LED display with multiple pixels on substrate 70, but the pixel substrate 70 is not a flexible printed circuit board and does not have a plurality of first contact pads on the bottom surface, a plurality of second contact pads on the bottom surface or a plurality contact bridges extending between one of the plurality of first contact pads and one of the plurality of second contact pads as required by independent claims 1, 4, 8 and 14.

Tada (PG Pub. No. US 2015/0303219 A1) teaches a display assembly (figs. 1-3: 1) including a pixel array (¶ 0037: matrix), a driver circuit (T), a flexible printed circuit board (31) comprising a plurality of contact bridges (25) extending between first and second sets of contacts pads (34, 35).  However, Tada does not teach the display assembly comprising a micro-LED array, or solder bonds formed between the first contact pads of the flexible PCB and contact pads of the driver integrated circuit.

Abe (PG Pub. No. US 2003/0136577 A1) teaches an electronic device comprising a flexible printed circuit comprising a bridge portion extending between first and second contact pads (¶ 0161 & fig. 12: flexible printed circuit 129 comprising a bridge structure extending between contact pads of core 101 and circuit board 131).  However, Abe does not teach the electronic device comprising an LED array assembly mounted on a driver integrated circuit, as required by independent claims 1, 4, 8 and 14.

In light of these limitations in the claims (see Applicant’s figs. 2 & 5, and page 8 lines 21-26 of the instant specification), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894